33 N.J. 476 (1960)
165 A.2d 798
NORA TUA AND ALFRED TUA, HER HUSBAND, PLAINTIFFS-RESPONDENTS,
v.
MODERN HOMES, INC., DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 21, 1960.
Decided December 5, 1960.
Mr. Edmond J. Dwyer argued the cause for the appellant.
Mr. Newton H. Roemer argued the cause for the respondents (Messrs. Nussman & Kaplan, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Price in the court below.
Mr. Justice HALL and Mr. Justice SCHETTINO vote to reverse the judgment for the reasons expressed in the minority opinion of Judge Foley.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS and PROCTOR  4.
For reversal  Justices HALL and SCHETTINO  2.